Case 3:14-cr-00175-WHA Document 956-36 Filed 12/31/18 Page 1 of 4




          EXHIBIT JJ
   Case 3:14-cr-00175-WHA Document 956-36 Filed 12/31/18 Page 2 of 4



                 SUPPLEMENT TO HONEY LOCATION FACT REPORT

Supplemental Background Information:

As part of discovery in civil litigation regarding the October 2017 wildfires, the
California Department of Forestry and Fire Prevention (“CAL FIRE”) recently produced
its Investigation Report, 17CABTU015990-102 (the “CAL FIRE Report”). On May 25,
2018, CAL FIRE issued a press release stating that the Honey Fire was caused by an oak
tree branch contacting PG&E powerlines.

PG&E submits the following background information:

The CPUC’s designated area of interest is 2484 Honey Run Road in Chico and includes a
span of two conductors between two utility poles. A PG&E troubleman observed a
broken tree branch in contact with a PG&E conductor at the Honey Fire area of interest
during the night of October 9-10, 2017, while assisting CAL FIRE in responding to the
Honey Fire.

Supplemental Evidence Collection Information:

PG&E indicated in the Honey Fact Report that PG&E collected two branch sections from
a Live Oak from the Honey area of interest, but stated that PG&E did not know whether
CAL FIRE collected additional evidence from the area of interest.

In addition, since preparing the Honey Fact Report, PG&E has collected two additional
branch sections from the same Live Oak and two overhead conductors.

Supplemental Timeline Information:

The Honey Factual Report contained a timeline of PG&E’s actions at or impacting the
area of interest in the period immediately preceding CAL FIRE’s designated start time
until service to the area of interest was restored. The following additional information is
relevant to the Honey Factual Report timeline.

   ·   August 15, 2017: The subject tree was trimmed by Utility Tree Service, LLC.
       PG&E records indicate that trimmers achieved at least twelve feet of clearance
       between the subject tree and the conductors.
   ·   October 9, 2017, 3:03 PM: CAL FIRE received a 911 call reporting a vegetation
       fire near 2485 Honey Run Road.

Supplemental Information Regarding Prior Inspections:

Between October 2014 and October 2017, there were six vegetation management
inspections at and near the area of interest. PG&E’s understanding based upon its
records is that the Live Oak tree near 2484 Honey Run Road (“the subject tree”) was
identified for work once, on July 25, 2017, with the trimming completed on August 15,
2017. There was an electric maintenance overhead inspection at and near the area of
      Case 3:14-cr-00175-WHA Document 956-36 Filed 12/31/18 Page 3 of 4



   interest on April 24, 2017. PG&E’s understanding based upon its records is that no
   issues were identified with PG&E equipment at the area of interest during that inspection.
   Below is a summary of vegetation management patrols and inspections and the electric
   maintenance overhead inspection.

Date                Event                                      Findings
5/11/2015           Western Environmental Consultants,         PG&E’s understanding based upon
                    Inc. (“WECI”) performed a vegetation       its records is that the subject tree
                    management routine patrol.                 was not identified for work.
5/6/2016            WECI performed a vegetation                PG&E’s understanding based upon
                    management routine patrol.                 its records is that the subject tree
                                                               was not identified for work.
8/1/2016–8/2/2016   A PG&E contractor performed a              PG&E’s understanding based upon
                    vegetation management aerial               its records is that the subject tree
                    Catastrophic Event Memorandum              was not identified for work.
                    Account (“CEMA”) patrol.
11/3/2016           A PG&E contractor performed a              PG&E’s understanding based upon
                    vegetation management aerial               its records is that the subject tree
                    Catastrophic Event Memorandum              was not identified for work.
                    Account (“CEMA”) patrol.
4/24/2017           PG&E performed an electric                 PG&E’s understanding based upon
                    maintenance overhead inspection.           its records is that no issues were
                                                               identified with PG&E equipment at
                                                               the area of interest.
7/25/2017           WECI performed a vegetation                PG&E’s understanding based upon
                    management routine patrol.                 its records is that the subject tree
                                                               was identified for work, and was
                                                               trimmed by Utility Tree Service,
                                                               LLC on August 15, 2017.
9/29/2017           WECI performed a vegetation                PG&E’s understanding based upon
                    management aerial CEMA patrol.             its records is that the subject tree
                                                               was not identified for work.




                                               2
   Case 3:14-cr-00175-WHA Document 956-36 Filed 12/31/18 Page 4 of 4



Source List:

Source                       Brief Description

CAL FIRE Report              CAL FIRE Investigation Report 17CABTU015990,
                             Honey Fire
CAL FIRE Press Release       CAL FIRE Press Release, “CAL FIRE Investigators
                             Determine Cause of Four Wildfires in Butte and
                             Nevada Counties,” May 25, 2018,
                             https://calfire.ca.gov/communications/downloads/ne
                             wsreleases/2018/2017_WildfireSiege_Cause%20v2
                             %20AB%20(002).pdf
Evidence Log                 Spreadsheet showing evidence collected in
                             connection with the North Bay Fires, provided to
                             CPUC on August 15, 2018
PGE-CF_00004926; PGE-        Electric Maintenance Overhead Inspection Records
CF_00004939
PGE-NBF-0000020974; PGE-     Vegetation Management CEMA Records
NBF-0000020976
PGE-CPUC_ 00011998           PG&E Annual Vegetation Management Plans
PGE-CPUC_00011399            PG&E Annual Vegetation Management Plans
PGE-NBF-0000021032           Vegetation Management Routine Patrol Record
PGE-NBF-0000020978           Vegetation Management Tree Trimming Record




                                    3
